Citation Nr: 1024841	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bladder disorder.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for coronary artery disease 
status post coronary artery bypass graft, including as due to 
exposure to ionizing radiation.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for peripheral vascular 
disease (claimed as multiple artery blockages throughout the 
body).

7.  Entitlement to service connection for diabetes mellitus, type 
2, including as due to exposure to ionizing radiation. 

8.  Entitlement to service connection for lymphoma, including as 
due to exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

D.J. Drucker


INTRODUCTION

The Veteran had active military service from April 1956 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, that denied 
the Veteran's claims for service connection.  He perfected an 
appeal as to the RO's determination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his March 2009 substantive appeal, the Veteran requested an 
opportunity to testify before a Veterans Law Judge during a 
hearing conducted at the Board's main office in Washington, D.C.

However, in a June 2010 signed statement, the Veteran requested 
an opportunity to present testimony before a Veterans Law Judge 
at either an in-person hearing to be conducted at the RO, as it 
would be less costly for him.  Hence, the RO must schedule the 
Veteran for a personal hearing.  38 C.F.R. §§ 20.700, 20.704 
(2009).


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
travel board hearing at the Jackson, 
Mississippi, RO, before a visiting 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


